Citation Nr: 0612681	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a chronic inflammation 
of the nasal cavities, including the sinuses.



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1986 to 
September 1986 and from September 1990 to May 1991, including 
service in Southwest Asia from October 1990 to May 1991 in 
support of Operation Desert Shield/Storm. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In January 2004 the Board remanded the case for further 
development, including a new compensation and pension (C&P) 
examination.  The report of this examination, which was 
completed in January 2005, has been made a part of the 
record.  


REMAND

The veteran alleges that her current rhinitis/sinusitis was 
caused by exposure to oil fires on many occasions during her 
service in Operation Desert Storm.  Service medical records 
contain no evidence of any nasal/sinus complaints or 
treatment.  The veteran has provided no information as to the 
onset of her symptoms.  

The veteran was afforded a VA examination in December 2000, 
at which time sinus x-rays revealed thickening of the lining 
of the left maxillary sinus, especially at the inferior and 
lateral aspects.  X-rays also confirmed turbinate 
hypertrophy.  Clinical impression was of chronic inflammation 
of the sinuses.  According to the examiner, "the etiology of 
this [disorder] is unclear.  It is as likely as not that this 
is secondary to chemical exposure."  However, while the 
physician reported that the veteran stated that her symptoms 
started in 1995, he made no comment as to the significance, 
if any, of the length of time between the chemical exposure 
and the onset of symptoms.

The RO requested further examination, and the veteran was 
seen again by the same examiner in November 2001.  The 
veteran was diagnosed with mild chronic maxillary sinusitis, 
the etiology of which was "unclear."  The examiner further 
opined:

"It is as likely as not that 
inhalation of smoke caused changes of 
the nasal and maxillary sinus linings 
which induced a state of mild chronic 
sinusitis.  The diagnosis of allergic 
rhinosinusitis can not be ruled out 
as the patient has not undergone any 
allergy testing."

An undated memorandum in the claims folder indicates that a 
letter was sent to the veteran requesting that she appear for 
scheduled allergy testing for the purpose of ruling out 
allergic rhinosinusitis, and that the veteran failed to 
confirm her appointment.  However, no such letter appears in 
the claims file.

In an August 2002 addendum, the examiner indicated that, in 
his opinion, because the veteran had just a "single episode 
of smoke exposure in 1991" and symptomatology was not 
reported until 1999, "the veteran's chronic maxillary 
sinusitis is not likely to be related to a single episode 
[of] exposure [to] smoke, which took place 8 years before 
symptoms of sinusitis appeared."  However, the examiner's 
August 2002 assertion that the veteran had only a single 
episode of exposure to smoke during service was based on 
inaccurate information.  

In January 2004 the Board remanded the case for further 
development, including a new C&P examination, allergy 
testing, and an opinion as to the etiology of the veteran's 
sinusitis/rhinosinusitis.  Although the veteran was duly sent 
for a third C&P examination, she was not administered the 
required allergy testing.  In addition, while an opinion was 
rendered with regard to the etiology of the veteran's 
sinusitis and/or rhinosinusitis, a subsequent amendment to 
the opinion rendered the opinion unsound.  

Accordingly, the case is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated her for rhinitis and/or 
sinusitis since November 2004, including 
emergency treatment providers.  Even if 
no additional sources of treatment 
records are identified, all relevant 
records compiled since November 2004 by 
the VA medical center patronized by the 
veteran should be obtained.

2.  The veteran should then be scheduled 
for allergy testing and for an 
appropriate examination to obtain an 
opinion as to whether the veteran's 
current nasal/sinus disorder began during 
her military service or is related to any 
incident of such service.  The claims 
folder must be available to, and reviewed 
by, the examiner.  During the examination 
the examiner should elicit a detailed 
history from the veteran regarding the 
earliest onset of any and all nasal/sinus 
symptoms (regardless of whether the 
veteran sought medical intervention), as 
well as the extent of all post-service 
treatment for the sinus condition, 
including over-the-counter medications.  
The examiner is then requested to provide 
an opinion as to the identity, date of 
onset, and etiology of the veteran's 
nasal/sinus disorder, and offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
veteran's current nasal/sinus disorder 
began during the veteran's military 
service or is related to any incident of 
such service.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


